Citation Nr: 0623737	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  96-23 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969 including service in the Republic of Vietnam.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a December 1995 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which denied service connection for post-traumatic 
stress disorder (PTSD).  The veteran has since relocated to 
Florida and the St. Petersburg, Florida, RO is now handling 
his claim. 

In December 2004 the Board remanded the veteran's claim to 
the RO for further development.  After completing the 
requested development the RO again denied the claim.


FINDINGS OF FACT

1.  There is no evidence of record that corroborates the 
veteran's claim that he engaged in combat.

2.  All of the PTSD stressors claimed by the veteran are 
combat-related.

3.  The diagnoses of PTSD are based on combat stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The veteran asserts that he suffers from PTSD caused by 
combat he experienced while on duty in Vietnam.  The veteran 
asserted that as a new soldier in Vietnam in March 1969 he 
was assigned to Long Bin[h], an area that was "heavily 
infiltrated with Viet Cong." The veteran asserted that Viet 
Cong would come right up to the perimeter and hit them hard 
and that he saw many wounded soldiers who he did not know.  
The veteran then stated that he went to the Americal Combat 
Center where they were again "hit hard" and he saw injuries 
in his unit.  In April 1969 the veteran stated he was 
assigned to the 132nd Assault Helicopter Company where he had 
an assignment as a Clerk.  He disliked that assignment and 
stated he would volunteer for field assignments every chance 
he could.  He would be flown to Landing Zones to investigate 
fuel contamination by the Viet Cong and assist in search and 
destroy missions.  He said he witnessed atrocities "done to 
the civilian population and our own troops" during September 
and October 1969.  He related that his unit was hit hard at 
LZ Baldy.

The veteran's service records do not show that the veteran 
participated in combat.  His service medical records to not 
contain any evidence of complaint, diagnosis, or treatment 
for PTSD or any other psychological problems.  

Multiple progress notes from Dr. Pierre-Paul show that the 
veteran was diagnosed with PTSD beginning in July 1994.  The 
veteran's attorney, Raymond Lavallee, wrote a letter dated to 
Dr. Pierre-Paul in October 1994 asking that Dr. Pierre-Paul 
"send me an additional report for Veterans Administration 
purposes diagnosing the claimant's condition as post 
traumatic stress disorder, severe."  

An April 1995 VA examination report diagnosed the veteran 
with PTSD.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

Where a claimed stressor is alleged to have occurred during 
combat, VA must make a specific finding as to whether or not 
the claimant was involved in combat.  Gaines v. West, 11 Vet. 
App. 353, 359 (1998).  Service records or "other supportive 
evidence" may establish combat status.  See West v. Brown, 7 
Vet. App. 70, 76 (1994).  VA is not required to accept a 
claimant's assertions that he/she was engaged in combat but, 
in arriving at its findings of fact, the credibility of the 
testimony and statements of record must be addressed.  Cohen, 
10 Vet. App. at 145-46.

Once a claimant has established that he/she engaged in combat 
with the enemy, a claimant's testimony alone may establish 
the occurrence of the claimed in-service stressor if 
consistent with the circumstances, conditions, or hardships 
of his/her service.  38 C.F.R. § 3.304(f).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," requires that a veteran participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  The determination as to 
whether evidence establishes that a veteran engaged in combat 
with the enemy must be resolved on a case-by-case basis with 
evaluation of all pertinent evidence and assessment of the 
credibility, probative value, and relative weight of the 
evidence.  VAOPGCPREC 12-99 (Oct. 18, 1999).

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources, to include 
lay testimony.  Gaines, 11 Vet. App. at 353; Moreau v. Brown, 
9 Vet. App. 389 (1996).  For instance, independent evidence 
such as radio logs and morning reports which establish the 
occurrence of a stressful event and implies a claimant's 
personal exposure is sufficient to constitute credible 
supporting evidence.  Suozzi v. Brown, 10 Vet. App. 307 
(1997).  However, the regulatory requirement for "credible 
supporting evidence" means that a claimant's testimony, or 
the medical opinion based upon post-service examination, 
alone cannot, as a matter of law, establish the occurrence of 
a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Moreau, 9 Vet. App. at 396.  Examples of "other 
supportive evidence" include, but are not limited to, 
incidents of a plane crash, ship sinking, explosion, rape or 
assault, or duty in a burn ward or graves registration unit.  
See Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual M21-1 (M21-1), Part VI.

The veteran bears the burden of presenting and supporting a 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

The veteran's discharge form (DD 214) does not show that the 
veteran received an award that would establish his 
involvement in combat.  A report from the Environmental 
Support Group (ESG), dated in July 1995, was unable to 
document that the veteran participated in the activities he 
indicated as stressors.  They were only able to verify that 
he was a Personnel Specialist assigned to a transportation 
unit during his Vietnam tour.  Operations Reports - Lessons 
Learned (OR-LL's) supplied by the ESG also do not verify the 
specific incidents claimed by the veteran.  The OR-LL's do 
document two attacks that occurred at Long Binh during March 
of 1969.  However, nothing in the OR-LL's notes an instance 
where clerks went out on field assignments.  They do not 
relate to action at LZ Baldy.  

As the evidence does not establish that the veteran engaged 
in combat with the enemy, his testimony alone may not 
establish the occurrence of the claimed in-service stressors.  
Therefore, credible supporting evidence that the claimed 
stressors actually occurred is required.  

Unfortunately, all of the veteran's claimed stressors are 
combat-related, and the Board has already found that the 
evidence does not establish that the veteran engaged in 
combat with the enemy.  

The preponderance of the evidence is against the veteran's 
claim, there is no doubt to be resolved, and the claim for 
entitlement to service connection for PTSD must be denied.  


Duties to Notify and Assist

38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 impose 
obligations on VA in terms of its duty to notify and assist 
claimants.  The Board finds that the notice requirements have 
been satisfied by virtue of a letter sent to the appellant in 
February 2005.  

The Board finds that any defect with respect to the timing of 
the notice requirement was harmless error.  Notice was 
provided by VA, and the content of the notice fully complied 
with the requirements of U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Further, after the notice was provided, the case 
was readjudicated in the April 2006 supplemental statement of 
the case (SSOC).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, the Board 
finds no defect in notice that results in any prejudice to 
the veteran.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Moreover, the veteran has not shown or alleged any prejudice 
in the content of the notice concerning these issues.

As the preponderance of the evidence is against the claims 
for service connection, the question of whether the veteran 
was also given notice regarding disabilities and effective 
dates for the disabilities on appeal is moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

As for VA's duty to assist a veteran, the veteran's available 
service medical records, private treatment records, records 
from the Social Security Administration, a report from the 
ESG, and a VA examination report have been obtained and 
associated with the file.  There is no indication that 
relevant records exist that have not been obtained or 
attempted to be obtained.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  There is no reasonable possibility that 
further assistance to the veteran would substantiate his 
claim and he is not prejudiced by the Board's decision.  See 
38 C.F.R. § 3.159(d).


ORDER

Service connection for post-traumatic stress disorder is 
denied.







____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


